SUMMARY ORDER
Plaintiff-Appellant Alexandra Hernandez appeals from an order of the district court denying her motion for review of the final determination of the Commissioner of Social Security, reducing Plaintiff-Appellant’s son’s survivor benefits. Given the representations of Hernandez at oral argument, that her son is now over eighteen and ineligible for the benefits, and that she was not seeking past benefits, together with the concurrence in this by the Appellee, the appeal is DISMISSED as moot.